Citation Nr: 0819617	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  02-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).
Procedural history

The veteran served on active duty in the United States Army 
from November 1966 to October 1969.  Service in Vietnam is 
indicated by the evidence of record.

Service connection for PTSD was initially denied by the RO in 
a September 1998 rating decision.  The veteran did not file a 
timely appeal of that decision, and it became final.  

The veteran filed to reopen his claim for entitlement to 
service connection for PTSD in December 2000.  The current 
appeal stems from the above-referenced July 2001 rating 
decision, which found that new and material evidence had not 
been submitted which was sufficient to reopen the previously-
denied claim of entitlement to service connection for PTSD.  

This case was reopened by the Board based on the submission 
of new and material evidence.  The issue was remanded in July 
2004 for additional evidentiary development, mainly in an 
attempt to verify the veteran's claimed stressors through the 
Center for Unit Records (CURR).  This was accomplished, and 
in January 2007 the Board issued a decision which denied the 
claim of entitlement to service connection for PTSD on the 
merits.

The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (the Court).  In March 
2008, representatives of the veteran and of the Secretary of 
VA filed a Joint Motion for Remand.  In that Joint Motion, 
the parties asserted that the Board failed to address 
evidence in the record indicative of a current diagnosis of 
PTSD.  See the March 2008 Joint Motion, pages 3-4.    

An Order of the Court dated March 31, 2008 granted the motion 
and remanded the Board's decision.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

REMAND

Service connection for PTSD involves a specific VA 
regulation, which requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

With respect to element (1), VA outpatient treatment records 
include a number of recent psychiatric diagnoses, including 
depression and PTSD.  There is also a notation of 
"personality disorder not otherwise specified (NOS)" and 
"anxiety."

The evidence of record is equivocal as to whether PTSD is, in 
fact, present.  The record contains diagnoses of PTSD from 
two practitioners.  Specifically, there is a diagnosis of 
PTSD from J.W.G., M.S.W., dated in February 2001; and a 
diagnosis of PTSD made by K.R., M.D., in May 1998.  However, 
there is no indication that these diagnoses of PTSD conform 
to the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  See 38 C.F.R. § 4.125 (2007).  

With respect to element (2), the AMC submitted the veteran's 
description of his in-service stressors to the U.S. Army and 
Joint Services Records Research Center (JSRRC) in March 2005.  
JSRRC responded that the veteran's unit was subject to a 
number of rocket and mortar attacks, thus verifying the 
veteran's claimed stressors. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of PTSD, and if so the 
relationship, if any, between the PTSD and the in-service 
stressors, namely the rocket and mortar attacks Vietnam 
service.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be accorded an 
examination by a psychiatrist, who 
should ascertain whether PTSD is 
currently manifested.  The examiner 
should review the veteran's claims 
folder.  If the examiner deems it to 
be necessary, psychological or other 
diagnostic testing should be 
performed.  If PTSD is diagnosed, the 
examiner should opine as to whether 
such is due to the veteran's military 
service, in particular to the rocket 
and mortar attacks in Vietnam.  
A copy of the examination report and 
opinion should be associated with the 
veteran's VA claims folder.  

2.  After undertaking any evidentiary 
and/or procedural development which 
it deems to be necessary, VBA should 
then readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought on 
appeal remains denied, in whole or in 
part, VBA should provide the veteran 
and his representative with a SSOC 
and allow an appropriate period of 
time for response.  Thereafter, the 
case should be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



